UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month of April2011 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X This Report includes the following documents:  1. A press release from Pearson plc announcing Result of Meeting   28 April 2011 Pearson plc Results of Annual General Meeting 2011 Pearson plc held its annual general meeting for shareholders at 3pm today. All resolutions set out in the Company's Notice of Annual General Meeting dated 24 March 2011 were proposed and approved on a poll. The total number of votes received for each resolution is set out below. The Company's issued share capital on 28 April 2011 was 813,276,930ordinary shares of 25p each. The proportion of the Company's issued share capital represented by those votes cast is approximately 68%. Resolution No. (as noted on the proxy form) Shares For and Discretionary Shares Against Shares marked as Votes Withheld/Abstentions 1. To receive the 2010 report and accounts 2. To declare a final dividend 3. To re-elect David Arculus 4. To re-elect Patrick Cescau 5. To re-elect Will Ethridge 6. To re-elect Rona Fairhead 7. To re-elect Robin Freestone 8. To re-elect Susan Fuhrman 9. To re-elect Ken Hydon 10. To re-elect John Makinson 11. To re-elect Glen Moreno 12. To re-elect Marjorie Scardino 13. To reappoint Joshua Lewis 14. To approve the report on directors' remuneration 15. To reappoint the auditors 16. To determine the remuneration of the auditors 17. To authorise the company to allot ordinary shares 18. To waive the pre-emption rights 19. To authorise the company to purchase its own shares 20. To approve the holding of general meetings on 14 clear days' notice 21. To approve the Long-Term Incentive Plan SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 28 April 2011 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
